Citation Nr: 1210283	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  06-29 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an anxiety disorder claimed as secondary to right ear hearing loss, and tinnitus.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty for training (ADT) from May to December 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In December 2007, the Veteran testified at a video-conference Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

When this matter was before the Board in January 2008, the Board denied the Veteran's claim of entitlement to service connection for an anxiety disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2008 order, the Court granted the parties' joint motion for remand, vacating the Board's January 2008, as to the anxiety claim and remanded the case for compliance with the terms of the joint motion.

Subsequent to the joint motion for remand, the case was again before the Board in March 2010, when the Board sought a VA medical opinion, and January 2011, when the issue was remanded for further development.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration. 


The Veteran seeks entitlement to service connection for an anxiety disorder, to include as secondary to Meniere's disease, right ear hearing loss, and tinnitus.  Service treatment records do not reveal any complaint, diagnosis, or treatment for any anxiety.

Treatment records associated with the claims file reveal that the Veteran has been noted since 1973 to have anxiousness and nervousness.

The Board notes that treatment notes regarding the Veteran from Dr. D.E. dated through June 2005 have been associated with the claims file.  In addition, statements regarding the Veteran from Dr. D.E., dated in August 2006 and October 2006 have been associated with the claims file.  In a statement, dated in October 2006, Dr. D.E. indicated that the Veteran's Meniere's syndrome, chronic recurrent dizziness, anxiety, and hearing loss were all inextricably intertwined and that the Veteran's symptoms had been long standing and related to his military service.  However, Dr. D.E. did not provide any rationale for his opinion.

At a hearing before the undersigned Veterans Law Judge the Veteran indicated that his dizziness made him anxious and that his first anxiety attack was in service.  

In July 2011 the Veteran was afforded a VA Compensation and Pension (C&P) mental disorders examination.  The Veteran reported that he is okay one-on-one with people and with people he is familiar with.  He had problems with crowds.  He could not be involved in public speaking and if called upon in a large group would give the shortest answer he could.  He reported that medication helped him.  The Veteran indicated when he got into a situation that produced anxiety he would get dizzy, nauseous, or have stomach issues.  After examination the Veteran was diagnosed with social phobia.  The examiner rendered the opinion that the Veteran's social phobia was not related to the Veteran's active military service in 1964.  The examiner noted that there was insufficient clinical evidence to state that there is a nexus between his current social anxiety disorder and active duty.  It was reported that there was no documentation for a mental health disorder during active duty service.  The examiner further opined that the Veteran's social phobia was not described as being related to an etiology of hearing loss or tinnitus.  The Veteran was anxious in social situations not due to hearing loss or tinnitus.  He had a long standing pattern of social anxiety that was not related to military service or secondary or aggravated by tinnitus or hearing loss.

In May 2009 the Veteran's prescription for Valium from Dr. D.E. was confirmed by VA.  Subsequently, in a VA treatment note, dated in March 2010, the Veteran was noted to have had a March 2010 visit with Dr. D.E.  In a VA treatment note, dated in August 2011, the Veteran was noted to continue to see Dr. D.E. as well as Dr. R.  As noted above, review of the claims file does not reveal any treatment records from Dr. D.E. dated subsequent to June 2005.  In addition, review of the claims file does not reveal any treatment records regarding the Veteran from Dr. R.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain complete treatment records regarding the Veteran from Dr. D.E., including those dated subsequent to June 2005, and from Dr. R.

Since the claims file is being returned it should be updated to include VA treatment records compiled since August 2011.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, in light of the likely outstanding records, the Board finds that after associating the Veteran's VA and private treatment records with the claims folder, the Veteran must be afforded a contemporaneous VA examination regarding the etiology of the Veteran's anxiety disorder to include whether it is proximately due to or permanently aggravated by the Veteran's right ear hearing loss and/or tinnitus.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history). 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since August 2011.

2.  After securing the proper authorization, request treatment records pertaining to the Veteran from Dr. D.E. in Lincoln, Nebraska, and Dr. R. in Lincoln, Nebraska.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Thereafter, the Veteran should be afforded the appropriate VA psychiatric examination to determine the etiology of any current psychiatric disability, including an anxiety disorder.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's suffers from a psychiatric disability that is related to his ADT period from May 1964 to December 1964 or is proximately due to or been chronically worsened by service-connected right ear hearing loss or tinnitus.    

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



